         Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 1 of 11




               lN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  )     CR. NO. 1:21-CR- ooo 7-
                                          )
              V.                          )     (JUDGE                   )
                                          )
VIRGINIA HAYDEN,                          )
                                          )     (Electronically Filed)

                                INDICTMENT
                                                                FILED
                                                             HARRISBURG, PA
THE GRAND JURY CHARGES:
                                                               FEB O3 2021
                                INTRODUCTION              PER _ _ _ _ _ __
                                                                 DEPUTY CLERK
                                                                           .,
              At all times material to this indictment:

        1.    The Social Security Administration ("SSA''), an agency of the

United States, administered certain government benefit programs,

including the Retirement and Survivor's Insurance ("RSI") benefit
                            \

program, pursuant to Title 42, United States Code, Sections 401-433.

        2.    The RSI program was an earned-right program funded

through Social Security wage taxes. When an individual worked, that

individual paid taxes on his or her wages into the Social Security trust

fund.    If that individual paid sufficient Social Security taxes to earn

sufficient "credits," as that term was defined for purposes of the Social

Security Act, he or she, or eligible dependents, including spouses; were ·

eligible to receive retirement benefits upon reaching a certain age.
          Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 2 of 11




     3.      RSI payments continued until the entitled individual died.

     4.      An individual known to the defendant VIRGINIA HAYDEN,

identified herein as "T.H.," received RSI benefits during his lifetime.

The SSA issued T.H.'s RSI benefits via wire deposit into his bank

account,'which was held jointly with defendant HAYDEN.           No other

individual was entitled to receive T.H.'s Social Security payments.

     5.      T.H. has been missing since 2011 and has not accessed his

Social Security payments since that time.
                  '             \

     6.      The Social Security Administration does not have a record
                                                  \

that it was notified that T .H. was missing or deceased. As a result, it

continued to issue payments to T.H. after he became missing.




                                       2
       Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 3 of 11




                               COUNTS 1·14
                                Wire Fraud
                             (18 U.S.C. § 1343)


                      THE SCHEME TO DEFRAUD

      7.     From in or about 2011 through in or about April 3, 2017,

defendant,

                             VIRGINIA HAYDEN,

devised and intended to devise a scheme to defraud the Social Se.curity

Administration and to obtain money from the SSA in the form of benefit

payments intended for T.H. by fraudulently converting to her own use

the benefit monies deposited into the jointly-held bank account with

T.H. that she was not entitled to receive.

      8.     It was the object ofthe scheme described in paragraph 8 for

defendant VIRGINIA HAYDEN to receive approximately $113,471 in

SSA benefit payments intended for T.H. that defendant HAYDEN was

not entitled to receive.

                            MANNER AND MEANS

     It was part of the scheme that:



                                     3
           Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 4 of 11




      9.       Prior to the disappearance of T.H., T.H. arranged to have his

 SSA benefits deposit~d into a savings account jointly-held with

 defendant VIRGINIA HAYDEN. After T.H. disappeared, defendant

 VIRGINIA HAYDEN did not remove his name from this bank account.

      10.     After T.H.'s disappearance, SSA continued to make his

 benefit payments via wire deposit into this jointly-held bank account.

 Subsequent to T.H.'s death, defendantVIRGINIA HAYDEN accessed

 the SSA benefit payments intended for T.H. that were deposited into

 the jointly-held bank account.

      11.      SSA terminated T.H.'s RSI benefits payments in or about

. May of 2017. Defendant VIRGINIA HAYDEN converted the SSA and

 pension benefits intended for T.H. between his disappearance in 2011

through May of 2017.

      12.      From in or around 2011 through in or about April 2017, in

York and Cumberland Counties, in the Middle District of Pennsylvania,

 and elsewhere, defendant

                             VIRGINIA HAYDEN,




                                        4
         Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 5 of 11




for the purpose of executing the scheme described above, and

attempting to do so, knowingly caused to be transmitted in interstate

commerce, by means of wire communication, certain signs, signals, and
 ('
                                        I


sounds, namely, a wire transfer of funds representing benefit payments
                                                                                 \
from the SSA to the deceased T.H., which the defendant VIRGINIA

HAYDEN then accessed and used, each transfer constituting a separate

count:




COUNT APPROXIMATE                    DESCRIPTION OF WIRE TRANSFER
      DATEOFWIRE                                      /



      TRANSFER
1            March 3, 2016           SSA payment of $1,896;by wire transfer
                                     from Philadelphia, Pennsylvania to
                                     Kansas City, Missouri, to Eas~       (



                             '
                                     Rutherford, New Jersey,·to Wilson,
                                     North Carollna to the Middle District of
                    '
                                     Pennsylvania.
2            April 1, 2016           SSA payment of $1,896 by wire transfer
                                     from Philadelphia, Pennsylvania to
                                 '
                                     Kansas City, Missouri, to East
                                     Rutherford, New Jersey, to Wilson,
                                     North
                                        '·~ Carolina to the
                                                         .
                                                            Middle District of
                                     Pennsylvania.




                                            5
    Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 6 of 11




COUNT APPROXIMATE            DESCRIPTION OF WIRE TRANSFER
      DATEOFWIRE
      TRANSFER
                                                                    '
3           May 3, 2016 ·     SSA payment of $1,896 by wire transfer
                              from Philadelphia, Pennsylvania to
                              Kansas City, Missouri, to East
                              Rutherford, New Jersey, to Wilson,
                              North Carolina to the Middle District of
                              Pennsylvania.
4           June 3, 2016      SSA payment of $1,896 by wire transfer
                              from Philadelphia, Pennsylvania to
                              Kansas City, Missouri, to East
                              Rutherford, New Jersey, to Wilson,
                              North Carolina to the Middle District of
                                  1      •

                              Pennsylvan1a.
5           July 1, 2016      SSA payment of $1,896 by wire transfer
        -
                              from Philadelphia, Pennsylvania to
                              Kansas City, Missouri, to East
                  '           Rutherford, New Jersey, to Wilson,
                              North Carolina to the Middle District of
                              Pennsylvania.
6           August 3, 2016    SSA payment of $1,896 by wire transfer
                              from Philadelphia, Pennsylvania to
                              Kansas City, Missouri, to East
                              Rutherford, New Jersey, to Wilson,
                              North Carolina to the Middle District of
                              Pennsylvania.
    (
7           September 2,      SSA payment of $1,896 by wire transfer
            2016             .from Philadelphia, Pennsylvania to
                              Kansas City, Missouri, to East
                              Rutherford, New Jersey, to Wilson,
                              North Carolina to the Middle District of
                              Pennsylvania.

                                  6
     Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 7 of 11



                                                -



COUNT APPROXIMATE             DESCRIPTION OF WIRE TRANSFER
      DATE OF WIRE
      TRANSFER
8        October 3, 2016   - SSA payment of $1,896 by wire transfer
                             from Philadelphia, Pennsylvania to
                             Kansas City, Missouri, to East
                             Rutherford, New Jersey, to Wilson,
                             North Carolina to the Middle District of
                             Pennsylvania.
9        November 3,         SSA payment of $1,"896 by wire transfer
         2016                from Philadelphia, Pennsylvania to
                             Kan~as City, Missouri,_.to East
                             Rutherford, New Jersey, to Wilson,
                             North Carolina to the Middle District of
                             Pennsylvania.
10       December 2,         SSA payment of $1,896 by wire transfer      I
        '2016                from Philadelphia, Pennsylvania to
                             Kansas City, Missouri, to East
                           , Rutherford, New Jersey, to Wilson,
                             North Carolina to the -Middle District of       J
                             Pennsylvania.
11       January 3, 2017     SSA payment of $1,901 by wire transfer
                             from Philadelphia, Pennsylvania to
                             Kansas City, Missouri, to East
                             Rutherford, New Jersey, to Wilson,
                             North Carolina to the Middle District of
                         '
                             Pennsylvania.
12       February 3, 2017 SSA payment of $1,901 by wire transfer
                             from Philadelphia, Pennsylvania to
                             Kansas City, Missouri, to East
                             Rutherford, New Jersey,.to Wilson,
                             North Carolina to the Middle District of
                             Pennsylvania.

                                   7
     Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 8 of 11




COUNT APPROXIMATE             DESCRIPTION OF WIRE TRANSFER
      DATE OF WIRE
      TRANSFER
13       March 3, 2017         SSA payment of $1,901 by wire transfer
                               from Philadelphia, Pennsylvania to
                               Kansas City, Missouri, to East
                               Rutherford, New Jersey, to Wilson,
                               North Carolina to the Middle District of
                                             \


                               Pennsylvania.
14       April 3, 2017       · SSA payment of $1,901 by wire transfer
                               from Philadelphia, Pennsylvania to
                               Kansas City, Missquri, to East
                               Rutherford, New Jersey, to Wilson,
                               North Carolina to the Middle District of
                               Pennsylvania.


         All in violation of Title 18, United States Code, Section 1343.




                                   8
      Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 9 of 11




THE GRAND JURY FURTHER CHARGES:

                               COUNT 15      '
                   · Conversio:p. of Government Funds
                            (18 U.S.C. § 641)


           13.    Paragraphs 1 through 11 of this indictment are

realleged here.

           14.    Beginning in or around 2011 and continuing through
                                                  I


on or about April 3, 2017, in the Middle District of Pennsylvania and

elsewhere, the defendant

                           VIRGINIA HAYDEN,

knowingly converted to her own use money of the United States in

excess of $1,000, that is, approximately $113,471 in SSA benefits that
                                                                 \




were intended for T .H., who was missing, to which the defendant knew

she was not entitled.

           In violation of Title 18, United States Code, Section 641.




                                    9
       Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 10 of 11




                        NOTICE OF FORFEITURE

 THE GRAND JURY FURTHER FINDS PROBABLE CAUSE:

       15.   The allegations contained in Counts 1 through 15 of this

' Indictment are hereby re-alleged and incorporated by reference for the

 purpose of alleging forfeitures pursuant to Title 18, United States Code,

 Section 98l(a)(l)(C), and 28,· United States Code, Section 2461.

       16.   Pursuant to Title 18, United States Code, Section

 981(a)(l)(C), and 28 United States Code, Section 2461, upon conviction

 of the offenses in violation of Title 18, United States Code, Sections

 1343, and 641, the_ defendant,

                            VIRGINIA HAYDEN

 shall forfeit to the United States of America any property, real or
                                                 )


· personal, which constitutes or is derived from proceeds traceable to the

 offenses. The property to be forfeited includes, but is not limited to,

 the following:

             a.    $113,471 in U.S. Currency, constituting proceeds

             traceable to the offenses.

      17.    If any of the property subject to forfeiture, as a result of any

 act or omission of the defendant:
                                      10
         Case 1:21-cr-00007-SHR Document 1 Filed 02/03/21 Page 11 of 11



                                                                   -
             (a)    cannot be located upon the exercise of due diligence;.

             (b)    · has been transferred or sold to, or deposited with, a
                       -
                    thir-d party;

             (c)    has been placed beyond the jurisdiction of the Court;     \

             (d)    has been substantially diminished in value; or

            · (e)   has been commingled with other property which cannot

                    be divided"without difffculty;

 the United States of America shall be entitled to forfeiture of substitute

 property pursuant to Title 21, United States code, Section 853(p).
 J   -




            • All purskant to Title 18, United States Code, Section

 981(a)(l)(C), and Title 28, United States Code, Section 2461.         ,

                                             A TRUE BILL




 BRUCE D. BRANDLER
 ACTING UNITED STATES ATTORNEY


 scoK.n
· ASSISTANT U.S. ATTORNEY

                                        11
